Citation Nr: 1107092	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-33 339 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
prior to April 7, 2009, and greater than 50 percent thereafter 
for posttraumatic stress disorder (PTSD) with major depressive 
disorder (previously evaluated as adjustment disorder).

2.  Entitlement to a disability rating greater than 10 percent 
for lumbosacral strain with degenerative disc disease.

3.  Entitlement to a disability rating greater than 20 percent 
for a right shoulder disability, including whether the rating 
reduction from 20 percent to 10 percent effective April 7, 2009, 
was proper.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to September 
1998 and from March 2005 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) from 
August 2007, December 2007, and October 2009 rating decisions of 
the RO.  Because the initial ratings assigned to the Veteran's 
service-connected PTSD are not the maximum rating available for 
this disability, this claim remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

In his October 2008 substantive appeal, the Veteran indicated 
that he did not want a hearing before the Board.  In November 
2009, he suggested to a VA official that he wanted a Board 
hearing.  Later that same month, the RO sent the Veteran a letter 
asking him to clarify his wishes regarding a Board hearing.  The 
Veteran did not respond.  As such, there is no formal hearing 
request of record.

In May 2010, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives. 

The issues of entitlement to service connection for 
residuals of a traumatic brain injury (TBI) and for a 
bilateral ankle disability have been raised by the record 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over these issues and they are referred to 
the AOJ for appropriate action.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's service-
connected PTSD with major depressive disorder was manifested by, 
at worst, such symptoms as mild to more moderate impairment with 
a depressed mood, anxiety, and chronic sleep impairment prior to 
April 7, 2009.

2.  Effective April 7, 2009, the competent evidence shows that 
the Veteran's service-connected PTSD with major depressive 
disorder was manifested by no more than difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  The competent evidence shows that the Veteran's service-
connected lumbosacral strain is manifested by no more than some 
limitation of motion, pain, occasional flare-ups, and locking 
that does not amount to incapacitation.

4.  The rating reduction from 20 percent to 10 percent effective 
April 7, 2009, for the Veteran's service-connected right shoulder 
strain was improper.

5.  The competent evidence shows that the Veteran's service-
connected right shoulder disability is manifested primarily by 
some pain and discomfort.

6.  Service connection is in effect for PTSD with major 
depressive disorder rated 50 percent disabling, a right shoulder 
disability rated 20 percent disabling, lumbosacral strain rated 
10 percent disabling, tinnitus rated 10 percent disabling, 
hemorrhoids rated zero percent disabling, and for a right ribcage 
scar rated zero percent disabling.  His combined disability 
rating is 70 percent.  

7.  The competent evidence does not show that the Veteran is 
unable to secure and maintain substantially gainful employment 
due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, and no 
higher, prior to April 7, 2009 for the Veteran's service-
connected PTSD with major depressive disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.27, 4.130, Diagnostic Code (DC) 9413 (2010).

2.  The criteria for a disability rating greater than 50 percent 
for the Veteran's service-connected PTSD with major depressive 
disorder effective April 7, 2009 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 
4.130, DC 9413 (2010).

3.  The criteria for a disability rating greater than 10 percent 
for the Veteran's service-connected lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4,71a, DCs 5235-5242 and 5243 (2010).

4.  Because the rating reduction from 20 percent to 10 percent 
effective April 7, 2009, for the Veteran's service-connected 
right shoulder strain was improper, the October 2009 rating 
decision which reduced the disability rating assigned for the 
Veteran's service-connected right shoulder strain is void ab 
initio.  38 C.F.R. §§ 3.105, 3.344 (2010).

5.  The criteria for a disability rating greater than 20 percent 
for the Veteran's service-connected right shoulder strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4,71a, DC 5201 (2010).

6.  The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As to the rating reduction claim currently on appeal, the Board 
notes that there are specific notice requirements found in 38 
C.F.R. § 3.105(e) which are applicable to rating reductions.  See 
38 C.F.R. § 3.105(e) (2010).  Those specific notice requirements 
take precedence over the more general notice requirements found 
in the VCAA.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "the more specific trumps the 
general".  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("'a 
more specific statute will be given precedence over a more 
general one . . . . ") [quoting Busic v. United States, 446 U.S. 
398, 406 (1980)]; see also Kowalski v. Nicholson, 19 Vet. App. 
171, 176-77 (2005).  The discussion that follows pertains to all 
of the issues decided in this case other than the propriety of 
the rating reduction for the Veteran's service-connected right 
shoulder disability.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2007 that fully addressed all three 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claims and of the Veteran's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding in Dingess was provided in July 2007.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and VA 
clinical records.  The Veteran was afforded several thorough VA 
medical examination in furtherance of his claims.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claims 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Increased Ratings

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with the 
first two numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated DCs are used when a 
rating under one DC requires use of an additional DC to identify 
the basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

PTSD with major depressive disorder

The Veteran's service-connected PTSD with major depressive 
disorder has been rated 10 percent disabling prior to April 7, 
2009 and 50 percent disabling effective April 7, 2009 under DC 
9499-9413.  38 C.F.R. §§ 4.20, 4.27, 4.130, DC 9499-9413.  

PTSD and other psychiatric disorders are to be rated under the 
general rating formula for mental disorders under 38 C.F.R. § 
4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities are as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

50% Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.

0% A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational and 
social functioning or to require continuous medication

See 38 C.F.R. § 4.130, DCs 9201-9440 (2010).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see 
also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  
GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 and 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  GAF 
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
Scores of 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, for 
rating purposes).

On VA examination in August 2006, the Veteran reported good 
familial relationships.  He was divorced and remarried a year 
prior.  He was enrolled in a program to study electronics.  He 
was not employed because he was waiting for school to start.  He 
spent his time assisting his brother and father in building a 
house.  He denied legal problems or excessive drinking.  There 
was no substance abuse.  The Veteran was able to perform his 
activities of daily living.  There was no history of inpatient 
admissions, and while the Veteran had received outpatient 
psychiatric treatment in the past, he no longer was.  He was not 
taking any psychotropic medications.  Symptoms included sleep 
problems and reliving experiences in Afghanistan.  He jumped and 
sought cover when cars backfired.  He was fearful of people, 
packages, and stopped vehicles on the side of the road.  He 
reported hypervigilance and war-related nightmares two or three 
times a week.  On objective examination, eye contact was good.  
The Veteran was friendly and cooperative; he denied anxiety.  
Grooming was appropriate.  Speech was logical and goal directed.  
Thought processes were normal.  The Veteran was fully oriented.  
The Veteran was not depressed or despondent.  Indeed, his mood on 
examination was upbeat.  There was no history of suicidal 
ideation or attempts.  Although he reported some memory problems, 
but there was no evidence of forgetfulness on interview.  Testing 
failed to suggest presence of a psychotic disorder.  There was no 
evidence of a personality disorder.  There was, however, evidence 
of an anxiety disorder with a possibility of subclinical PTSD.  
The Beck Depression Inventory did not suggest the presence of 
depression.  The criteria for PTSD were not met.  The examiner 
indicated that the diagnostic criteria for PTSD, anxiety disorder 
not otherwise specified, acute stress disorder, and depressive 
disorder were not met.  There were, however, problems associated 
with the Veteran's experiences in Afghanistan to include sleep 
problems, troubling thoughts, and nightmares.  There was no 
adverse impact upon social or occupational functioning.  The Axis 
I diagnosis was of adjustment disorder, and the examiner assessed 
a GAF score of 70.  

In a February 2007 addendum to the previous VA examination 
report, the examiner indicated that the Veteran denied excessive 
drinking or legal problems or injuries associated with alcohol 
consumption.  He denied the use of illicit drugs and indicated 
that neither drugs nor alcohol had ever presented a problem.  The 
Veteran had good familial relationships.  Furthermore, although 
he reported some symptoms of PTSD to include hypervigilance and 
disturbed sleep, he did not meet the criteria for a diagnosis of 
PTSD, acute stress disorder, anxiety disorder not otherwise 
specified, or significant depression.  The Veteran's 
psychological state had no impact upon his social or occupational 
functioning.  The examiner diagnosed adjustment disorder, 
assigned a GAF score of 70, and opined that no change had taken 
place since the August 2006 VA examination.  

In July 2007, the Veteran was afforded a VA psychiatric 
examination.  The examination report reflects no history of 
psychiatric hospitalizations, and the Veteran had only received 
brief outpatient psychotherapy for three months beginning in 
November 2006.  The Veteran's psychotherapist assigned a GAF 
score of 60 on initial evaluation in November 2006.  The Veteran 
reported mild psychiatric symptoms that persisted since his 
return from Afghanistan, and he functioned well occupationally 
and socially.  The Veteran reported symptoms of depression, 
insomnia, irritability, intermittent hypervigilance, poor 
frustration tolerance, tension, poor concentration, and excessive 
worry.  The Veteran was employed at Ft. Hood in a civilian 
capacity.  He reported no time lost from work in the previous 
year.  He enjoyed leisure activities and entertained at his home.  
He had little social interaction with people outside his family, 
however.  Objectively, the examiner noted that the Veteran was 
well groomed, amiable, and cooperative.  Eye contact was good, 
and speech was normal.  Thought processes were not impaired, and 
there were no delusions or hallucinations.  There was no suicidal 
ideation, and the Veteran displayed no impulse control problems.  
The Veteran was fully oriented, and there was no memory deficit.  
He had no problems accomplishing the activities of daily living.  
There was only mild intermittent depression and some daytime 
fatigue associated with sleep problems.  The examiner diagnosed 
adjustment disorder with anxiety and assigned a GAF score of 65.  

A February 2009 VA psychological phone treatment note indicated 
concerns with depression.  The Veteran spoke of sleep problems, 
anhedonia, poor concentration, and lack of motivation.  He 
indicated that he would start school soon and had no time to 
continue counseling.  The Veteran, however, was interested in 
psychotropic medication.  Objectively, speech and thought 
processes were normal.  The Veteran's mood was euthemic.  There 
was no evidence of a thought disorder.  The Veteran denied both 
suicidal and homicidal ideation.  The diagnosis was of adjustment 
disorder with anxiety, and a GAF score of 60 was assigned.  

In April 2009, the Veteran underwent another VA psychiatric 
examination.  He reportedly moved to Wyoming to attend a 
vocational training program.  He had occasional war-related 
nightmares, and he avoided cues that reminded him of combat due 
to unpleasant psychological and physiological responses.  He was 
hypervigilant and had an exaggerated startle response along with 
disturbed sleep, irritability, poor concentration, hopelessness, 
anhedonia, amotivation, and transient suicidal ideation.  He was 
socially withdrawn.  The Veteran was living with a roommate after 
his second divorce.  His second wife had left him the previous 
year.  He denied excessive alcohol consumption.  Objectively, the 
Veteran was polite and compliant as well as fully oriented.  His 
affect was flat, and he spoke in a monotone.  Speech, however, 
was goal directed and relevant.  Insight and judgment were good, 
but concentration was poor.  He denied current suicidal and 
homicidal ideation.  Memory was intact.  There was no evidence of 
a thought disorder.  According to the examiner, the Veteran's 
PTSD and depression resulted in occupational and social 
impairment with reduced reliability and productivity due to flat 
affect, disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships.  The 
Veteran was a full-time student.  Social functioning was 
moderately impaired.  There was no impairment in thought 
processes or communication.  Alcohol and substance abuse were not 
factors in the Veteran's presentation.  No inappropriate behavior 
was observed or reported.  The Veteran was able to perform the 
activities of daily living.  The examiner diagnosed PTSD and 
major depressive disorder and assigned a GAF score of 55.  

A February 2010 VA psychiatric treatment note indicated that the 
Veteran was living with his parents.  He complained of racing 
thoughts and irritability.  He reported hypervigilance, 
jumpiness, panic attacks, and flashbacks.  He described spending 
sprees as well as risk taking behavior such as skydiving.  The 
Veteran's financial situation, however, was stable.  He was 
employed as an EKG technician.  When asked about leisure 
activities, the Veteran indicated that he stayed close to home 
watching television or going to the movies.  He was appropriately 
dressed and maintained good eye contact.  His speech was normal, 
and his mood was irritable.  His affect was congruent with his 
mood.  Thought processes were normal, and there were no delusion 
or hallucinations and no suicidal or homicidal ideation.  
Judgment was good, and the Veteran was fully oriented.  The 
examiner diagnosed PTSD, depressive disorder not otherwise 
specified, and rule out bipolar disorder.  A GAF score of 55 was 
assigned.

In June 2010, the Veteran was again afforded a VA psychiatric 
examination.  In the examination report, the examiner noted that 
there was no history of psychiatric hospitalizations and that the 
Veteran's medication history consisted of temazepam for sleep 
prescribed in December 2006 and never refilled.  The Veteran had 
some individual and group therapy in 2006-07, and he was lost to 
follow-up until 2009.  In November 2009, trazodone and celexa 
were prescribed.  The trazodone was stopped in January 2010.  
Zyprexa, however, was added at that time.  The Veteran reported a 
history of excessive drinking since age 21 and treatment for 
alcohol abuse at the age of 23.  He did not stop drinking, and 
consumed a maximum of 12 beers a day.  He stopped drinking beer 
in 2006 and switched to hard liquor.  He had a drink or two 
nightly and drank continuously on weekends.  He reportedly 
stopped drinking three months earlier.  According to him, he 
first used THC in junior high school, and he last used it two 
weeks earlier.  He used THC two to four times a month.  He last 
used cocaine in the summer of 2008 and the street drug ecstasy 
five or six years earlier.  He had not used the latter two 
narcotics often.  The Veteran complained of a lack of focus, 
distractibility, trouble sleeping, irritability, hypervigilance, 
nervousness, and a lack of trust.  The Veteran's legal history 
consisted of an arrest in Daytona Beach in 1995 for possessing 
alcohol as a minor and in 1997 at Camp Pendleton for public 
intoxication and fighting.  The Veteran had been continuously 
employed since leaving service with the exception of a very short 
period right after service.  He was living with his parents, and 
his relationship with his family was good.  He also had a few 
friends.  As for leisure, the Veteran enjoyed fishing, working on 
cars, and the movies.  The Veteran indicated that he drank 
heavily on weekends until three months earlier.  Thought 
processes were unimpaired.  There were no delusions or 
hallucinations although he had a vague feeling that someone was 
out to get him.  The Veteran's eye contact was good, and he 
exhibited no inappropriate behavior.  Memory was adequate.  There 
were no obsessive or ritualistic behaviors.  Speech was normal.  
There were no impulse control problems.  The Veteran was fully 
oriented and able to perform the activities of daily living.  The 
examiner diagnosed PTSD and depressive disorder not otherwise 
specified and assigned a GAF score of 55.  The examiner remarked 
that the Veteran had been working fairly continuously since 
service and was able to complete trade school.  His social life 
was somewhat impaired.  The examiner commented that if the 
Veteran avoided alcohol and cannabis and continued treatment with 
medication and psychotherapy, his prognosis was good.  The 
Veteran's seemed to be performing well at work.  He appeared less 
motivated in terms of his social relationships.  There were some 
problems relating to people.

The Board finds that, because the Veteran's GAF score has never 
dipped below 55 and because the serious symptoms associated with 
a 70 percent rating largely are absent, the criteria for a 
disability rating greater than 50 percent have not been met 
throughout the appellate period.  As to the appropriate ratings 
to be assigned, the Board finds that at no time has the Veteran's 
service-connected psychiatric disability risen to the level 
required for a 70 percent rating.  Initially, the Board notes 
that the severe symptoms associated with a 70 percent rating are 
absent.  Although the Veteran has been divorced twice, his 
relationship with his family of origin is good.  His judgment, 
speech, and thinking are within normal limits.  His affect is 
appropriate, and only once was it described a flattened.  There 
are no obsessional rituals.  The Veteran can function 
independently and perform all of the activities of daily living.  
Although he has reported irritability, impulse control has never 
constituted a problem.  He has consistently been assessed as 
appropriately groomed, and there has never been an impairment of 
orientation.  With a brief exception during the transition 
between service and civilian life, the Veteran has been either 
employed or in school.  Furthermore, his GAF has never been 
assessed as less than 55, and a GAF of 55 is indicative of only 
more moderate symptoms.  The Board observes that the Veteran's 
ability to function at work does not appear to be impaired.  On a 
personal level, he has had failed romantic relationships, and he 
has indicated that he was somewhat withdrawn.  There is no 
evidence, however, that nonromantic interpersonal relationships 
or daily interactions with other are impaired.  

The question that remains is whether a disability rating greater 
than 10 percent is warranted prior to April 7, 2009, for the 
Veteran's service-connected PTSD.  In this regard, the Board 
recognizes that, on VA examination in June 2010, the Veteran 
reported drinking and drug use to include a history of arrests 
that he failed to speak of before that time.  The Board will 
focus on the evidence provided by the Veteran before April 7, 
2009, because such contemporaneous evidence is more indicative of 
the Veteran's psychiatric state of mind than evidence provided 
several years later.  Before April 7, 2009, the Veteran's GAF 
score hovered between 60 and 70, indicative of more moderate to 
mild symptoms.  During this time, however, he complained of 
anhedonia, anxiety, and chronic sleep impairment.  Thus, although 
the Veteran did not demonstrate a decrease in work efficiency or 
an intermittent inability to perform daily tasks, his symptoms of 
euthemia, anhedonia, depression, anxiety, irritability, sleep 
problems, and the like have been continuous and persistent.  For 
that reason, and resolving any reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for a 30 percent rating 
are met before April 7, 2009, for the Veteran's service-connected 
PTSD.  38 C.F.R. §§ 4.7, 4.130.

The Board also finds that a 50 percent rating prior to April 7, 
2009, for the Veteran's service-connected PTSD is not warranted 
because his symptoms did not entail most of the symptoms 
associated with a 50 percent rating such as a flattened affect, 
abnormal speech, more than once weekly panic attacks, difficulty 
understanding complex commands, impaired memory, impaired 
judgment, impaired abstract thinking, or difficulty maintaining 
effective work relationships.  In addition, although the Veteran 
indicated that his social life revolved around the family, there 
is no sign of an inability to establish and maintain effective 
social relationships before April 7, 2009.  Because the symptoms 
associated with a 50 percent rating were not present before April 
7, 2009, the criteria for a 50 percent rating prior to that date 
is denied.  Id.

In this case, an extraschedular rating need not be considered.  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
psychiatric disorder is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's psychiatric 
disorder with the established criteria found in the rating 
schedule for psychiatric disorders shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is, therefore adequate.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Lumbosacral strain 

The Veteran's service-connected lumbosacral strain has been rated 
10 percent disabling by the RO under the provisions of DC 5010-
5243.  38 C.F.R. §§ 4.20, 4.71a, DC 5010-5243.  

Arthritis, due to trauma, substantiated by X-ray findings will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Under DC 5003 (degenerative arthritis), arthritis of a major 
joint or group of minor joints is rated under the criteria for 
limitation of motion of the affected joint.  38 C.F.R. § 4.71a, 
DCs 5003, 5010 (2010).

The General Rating Formula for Diseases and Injuries of the Spine 
applies to DCs 5235 to 5243 unless 5243 is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The General Rating Formula for Diseases and Injuries of the Spine 
provides as follows:  A 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.  A 50 percent rating 
is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 30 
percent rating is warranted for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (unless DC 5243 is rated 
under the criteria pertaining to intervertebral disc syndrome).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:  A 60 percent 
disability rating is warranted with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 20 
percent disability rating is warranted with incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months.  A 10 percent 
disability rating is warranted with incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months.  Note (1): For purposes of 
evaluations under DC 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, DC 5243.

On July 2006 VA general medical examination, the Veteran 
complained of low back stiffness but no weakness.  Treatment 
included over-the-counter analgesics, ice, and heat.  There was 
constant dull pain to include at rest.  The pain was usually a 
five to seven on a scale of one to ten.  There were flare-ups for 
two or thee days every four or five months when the pain was a 
ten on a scale of one to ten.  Flare-ups did not impair self care 
capabilities.  The Veteran used no assistive devices.  There was 
no unsteadiness and no falls.  The Veteran could walk two miles.  
The Veteran had missed no time from work due to the low back.  
Lumbar spine range of motion was as follows: flexion - zero to 90 
degrees; extension - zero to 30 degrees; left and right lateral 
flexion - zero to 30 degrees; and left and right rotation was 
from zero to 30 degrees.  There was increased pain on forward 
flexion, but no additional limitations were noted with respect to 
pain, fatigue, incoordination, weakness, or lack of endurance.  
An X-ray study of the of the lumbar spine revealed minor lumbar 
scoliosis and a mildly narrow disc space at L5-S1, which, 
according to the interpreting radiologist, represent a variation 
of normal or a mild degenerative disc change.  The examiner 
diagnosed chronic lumbosacral strain, minor lumbar scoliosis, and 
degenerative disc disease with residuals.  

In a February 2007 addendum to the foregoing examination report, 
the examiner indicated that there was an increase in pain from 
zero to 90 degrees of forward flexion, but there was no 
additional limitation of motion with repetitive forward flexion.  
There was no further pain, and no fatigue, incoordination, 
weakness, or lack of endurance.  

In February 2007, the Veteran underwent a VA neurosurgery 
consult.  He stated that he experienced stiffness and soreness of 
the low back, and the low back occasionally "locked up" to the 
point where the Veteran could not walk or straighten his back.  
The pain was usually dull, but when it worsened, it turned into a 
shooting pain and radiated into the left lower extremity.  The 
Veteran reported that he was laid off from a position at Ft. 
Hood.  On physical examination, the examiner observed a 
satisfactory gait, and the Veteran could heel walk, toe walk, and 
heel-to-toe walk.  Balance was good.  Lateral bending was normal 
bilaterally, but there was a pulling sensation on flexion and 
extension of the low back.  The examiner noted that X-ray studies 
showed tiny annular tears at L3 and L4 as well as degenerative 
disc disease at L3.  The examiner diagnosed degenerative disc 
disease and tine annular tears at L3-4.

On July 2007 VA spine examination, the Veteran reported low back 
pain that radiated to the left lower extremity.  He had daily 
pain that was a four on a scaled of one to ten.  During flare-
ups, pain was a seven or eight on the same scale.  Reportedly, 
the flare-ups were daily and lasted for hours.  Rest, heat, and 
ice relieved symptoms.  The Veteran avoided activity during 
flare-ups.  Reportedly, the Veteran missed work twice due to low 
back pain, each time for four days.  The Veteran's gait was 
normal.  He could walk unaided.  He purchased an elastic brace at 
a pharmacy, but did not state how often he used it.  Reportedly, 
the Veteran could walk for two or three miles and at least a mile 
without problems.  The Veteran was able to perform his activities 
of daily living, but the activities were more difficult due to 
low back pain with forward flexion.  Range of motion of the 
lumbosacral spine was as follows: flexion - zero to 88 degrees; 
extension - zero to 28 degrees; left lateral flexion - zero to 12 
degrees; right lateral flexion - zero to 18 degrees; left 
rotation - zero to 25 degrees; and right rotation was from zero 
to 30 degrees.  The examiner indicated that this range of motion 
was normal based on the Veteran's age, body habitus, and other 
factors.  The examiner indicated that the Veteran's low back was 
without deformities.  It appeared symmetrical without redness or 
warmth.  There was no spasm without motion, but there was 
guarding with left lateral motion.  Based on physical examination 
and a review of recent radiologic studies, the examiner diagnosed 
degenerative disc disease.

On examination in April 2009, the Veteran reported that his back 
locked up once or twice a month for three to five days.  On those 
occasions, he was unable to stand straight.  Strenuous activity 
exacerbated symptoms and stretching eased them.  As to effect on 
occupation, the Veteran reported increased frustration due to 
being slower to move around.  As to impact upon the activities of 
daily living, the Veteran reportedly could do nothing when his 
back locked up and he cancelled the day's activities.  On 
objective examination, posture and gait were normal.  No 
paravertebral tenderness or spasms were detected.  There was no 
sacroiliac joint tenderness.  There was no sciatic notch 
tenderness.  Range of motion of the lumbosacral spine was as 
follows: flexion - zero to 105 degrees and to 110 degrees after 
repetitive exercise; extension - zero to 30 degrees before and 
after repetitive exercise; left lateral flexion - zero to 20 
degrees before repetitive exercise and to 30 degrees after 
repetitive exercise and there was discomfort after left lateral 
flexion; right lateral flexion - zero to 20 degrees before and 
after repetitive exercise; left rotation - zero to 60 degrees 
before repetitive exercise and 35 degrees thereafter; and right 
rotation was from zero to 50 degrees before and after repetitive 
exercise.  There was no additional loss of range of motion due to 
painful motion, weakness, impaired endurance, fatigue, flare-ups, 
or incoordination.  No neurologic abnormalities were found.  No 
painful motion, spasms, weakness, and/or tenderness were found 
other than that noted above.  There had been no incapacitating 
episodes in the previous 12 months.  The examiner diagnosed mild 
changes of disc degeneration from L3-4 through L5-S1.  

On July 2010 VA examination, the Veteran described low back pain 
that was a five to nine on a scale of one to ten.  The pain was 
mostly dull, but when it was sharp, he could barely walk.  Flare-
ups were precipitated by stooping, prolonged sitting, and heavy 
lifting.  The Veteran was not seeking any low back treatment, but 
prescription analgesics relieved symptoms.  The Veteran indicated 
that his low back disability had been stable since onset.  The 
Veteran stated that he used a back brace.  Objectively, there was 
low back tenderness.  There was no ankylosis.  Range of motion of 
the lumbosacral spine was as follows: flexion - zero to 90 
degrees; extension - zero to 30 degrees; left and right lateral 
flexion - zero to 30 degrees; and left and right rotation - zero 
to 30 degrees.  The was pain on motion at the extremes of motion.  
There was no additional limitation of motion with repetitive 
movement that was related to pain, fatigue, incoordination, 
weakness, or lack of endurance.  The Veteran had missed two weeks 
of work in the previous 12 months due to low back symptomatology, 
which rendered driving impossible.  The examiner diagnosed mild 
lumbosacral spine scoliosis and mils lumbosacral spine 
degenerative disc disease with low back pain but no impact upon 
employment.  

The Board finds that the preponderance of the evidence is against 
assigning a disability rating greater than 10 percent for the 
Veteran's service-connected lumbosacral strain.  At no time 
during the appellate period is a 20 percent rating warranted 
under DC 5243.  Although the Veteran is shown to have missed some 
work, there have been no incapacitating episodes within the 
definition of 38 C.F.R. § 4.71a, DC 5243, Note (1).  Indeed, on 
examination in July 2010, the Veteran indicated that he was 
absent from work due to flare-ups of the low back that rendered 
him unable to drive.  There is no sign that the Veteran sought 
treatment for the low back or that bed rest was ever prescribed 
by a physician.  The criteria for a 20 percent rating under DC 
5243, therefore, are not met at any time during the appeals 
period.  38 C.F.R. § 4.71a, DC 5243.

The Board also finds that a 20 percent rating is not warranted 
under the General Rating Formula for Diseases and Injuries of the 
Spine at any time during the appeal period.  Forward flexion 
consistently has been greater than 60 degrees.  The combined 
range of motion of the thoracolumbar spine consistently has been 
greater than 120 degrees.  In addition, despite regular 
complaints of pain, there has been no weakness, incoordination, 
fatigability, or lack of endurance, and the Veteran's gait has 
been characterized as normal.  Finally, while there is scoliosis, 
there is no evidence that it is related to the in-service 
injuries that gave rise to the service-connected low back 
disability.  In any event, it is minimal and not detectible on 
physical examination.  This apparently negligible scoliosis does 
not, in the Board's view, entitle the Veteran to a 20 percent 
rating.  In summary, the Board finds that the criteria for a 20 
percent rating for the Veteran's service-connected low back 
disability are not met under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5235-
5242.

In the present case, it also should be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability, and 
incoordination.  The Board finds that no further compensation is 
warranted under §§ 4.40 or 4.45 or DeLuca because functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements has not been 
shown.  There also is no weakened movement, excess fatigability, 
or incoordination.  

The Board finally finds that an extraschedular rating need not be 
considered.  With respect to the first prong of Thun, the 
evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected low back disability is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's low back disability with the established criteria 
found in the rating schedule for disabilities of the spine shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  For this reason, the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular rating is, therefore adequate.  The Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Right shoulder 

The Veteran has contended that the rating reduction from 
20 percent to 10 percent effective April 7, 2009, for his 
service-connected right shoulder strain was improper.  He also 
contends that he is entitled to an increased rating for this 
disability.

Propriety of Rating Reduction

Congress has provided that a Veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  38 U.S.C.A. § 1155.  The Court consistently 
has held that when the RO reduces a Veteran's disability rating 
without following the applicable regulations, the reduction is 
void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 
(1999).

Prior to reducing a Veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2010); see also Brown v. Brown, 5 Vet. 
App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of the 
entire history of a Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA 
to ascertain, based upon review of the entire recorded history of 
the condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also that 
that improvement actually reflects an improvement in a Veteran's 
ability to function under the ordinary conditions of life and 
work.  Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344.  
That section provides that rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  The provisions of 38 C.F.R. 
§ 3.344(c) specify that these considerations are required for 
ratings which have continued for long periods at the same level 
(five years or more), however, and they do not apply to 
disabilities which have not become stabilized and are likely to 
improve.  Reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e).

The Veteran is seeking restoration of the 20 percent rating that 
had been in effect from June 10, 2006 through April 6, 2009.  In 
essence, as explained above, the law requires that the service-
connected disability must have demonstrated improvement in order 
for an assigned rating to be reduced.  In order for a rating 
reduction to be effected properly, there must be appropriate 
notice of the proposed reduction, and the reduction must be 
supported by the evidence of record.

As noted above, 38 C.F.R. § 3.105(e) requires the issuance of a 
rating decision proposing the reduction or discontinuance and 
setting out all material facts and reasons underlying the 
proposal.  The Veteran must be notified at his or her last 
address of record, and be provided 60 days for the presentation 
of additional evidence to show that compensation payments should 
be continued at the present level.

In this case, the Veteran was informed of the proposed reduction, 
which became effective April 7, 2009, in an October 2009 rating 
sheet and an appended letter that notified him that a 
supplemental statement of the case dated October 21, 2009 
contained a detailed explanation of the decision and the evidence 
considered and the reasons for the decision.  He was advised 
further that if he disagreed with the RO's decision, he should 
consult the supplemental statement of the case.  The Veteran was 
not provided a rating decision proposing a reduction.  He was 
informed that he could present evidence but not that that he was 
entitled to a hearing.  He was not afforded 60 days to respond. 

The Board agrees with the Veteran's arguments as to the propriety 
of the rating reduction and finds that the rating reduction from 
20 percent to 10 percent effective April 7, 2009, for his 
service-connected right shoulder strain was improper.  The 
Veteran was not notified properly of the proposed rating 
reduction in this case.  38 C.F.R. § 3.105(e).  He was informed 
of the rating reduction after the fact.  He also was instructed 
to consult a different document for a rationale.  He was not told 
of his right to submit evidence within 60 days.  And he was not 
informed of his right to a hearing regarding the matter of the 
reduction.

As stated, when an RO reduces a Veteran's disability rating 
without following the applicable regulations, the reduction is 
void ab initio.  Greyzck, 12 Vet. App. at 292.  The prescribed 
procedures were not followed in this case.  Thus, the Board finds 
that the reduction from 20 percent to 10 percent effective 
April 7, 2009, for the Veteran's service-connected right shoulder 
strain is void ab initio.

Increased Rating

The Veteran's service-connected right (dominant) shoulder 
disability has been rated 20 percent disabling under DC 5201.  
38 C.F.R. § 4.71a, DC 5201.

DC 5201 pertains to limitation of motion of the arm.  Under DC 
5201, a 20 percent evaluation is assigned for limitation of major 
or minor arm motion at shoulder level.  When there is limitation 
of motion midway between the side and shoulder level, a 30 
percent rating is warranted for limitation of motion of the major 
arm.  The next higher evaluation for major arm limitation of 
motion, the maximum 40 percent rating, is assigned for limitation 
of motion of the arm to 25 degrees from the side.  Id.

Normal range of motion in the shoulder is from 0 to 180 degrees 
of forward elevation (flexion), 0 to 180 degrees of shoulder 
abduction, zero to 90 degrees of external rotation, and zero to 
90 degrees of internal rotation.  See 38 C.F.R. § 4.71a, Plate I 
(2010).

On July 2006 VA general medical examination, the Veteran reported 
occasional pain over the acromioclavicular (AC) joint.  He also 
complained of stiffness.  The Veteran denied swelling, heat, 
redness, instability, giving way, locking, fatigability, and lack 
of endurance.  On examination, right shoulder pain was a zero on 
a scale of one to ten.  Approximately twice a month, for two 
hours, right shoulder pain was a five on a scale of one to ten.  
Even during flare-ups, the Veteran could perform the activities 
of self care.  Right shoulder range of motion was as follows: 
flexion - zero to 180 degrees; extension - zero to 50 degrees; 
abduction - zero to 180 degrees; adduction - zero to 50 degrees; 
internal rotation - zero to 90 degrees; external rotation - zero 
to 90 degrees.  There was increased pain with flexion and 
abduction from 90 to 180 degrees, but there was no additional 
limitation of motion with repetitive motion that was related to 
pain, fatigue, incoordination, weakness, or lack of endurance.  
There was no edema, ecchymosis, or erythema.  The right shoulder 
was symmetrical with the left shoulder.  Neurologic examination 
was normal.  The examiner diagnosed status post right shoulder AC 
separation and right shoulder impingement syndrome with 
residuals.

In February 2007, the Veteran presented at a VA orthopedic clinic 
complaining of pain in the right shoulder during the previous six 
months.  There was slight pain when lifting his arm over his head 
and with pushups.  A recent MRI showed an intact rotator cuff and 
tendinitis with mild spurring at the AC joint.  Range of motion 
was as follows: flexion - zero to 180 degrees; abduction - zero 
to 180 degrees; internal and external rotation - zero to 90 
degrees.  The Veteran was able to reach behind the head and back.  
Shoulder strength was equal bilaterally as was musculature.  An 
X-ray study of the right shoulder was unremarkable.  The 
assessment was of right shoulder tendinitis with very mild 
impingement.  

On July 2007 VA orthopedic examination, the Veteran reported more 
stiffness and popping in the right shoulder at least once daily 
and pain of four or five on a scale of one to ten.  There was 
right shoulder stiffness about three times a week, and there was 
stiffness for a few hours after the shoulder popped.  The Veteran 
did not complain of swelling, weakness, heat, redness, 
instability, giving way, or locking.  There was no lack of 
endurance when using the upper extremity.  The Veteran noted no 
difficulties in performing his work obligations due to the right 
shoulder.  These duties included installing computerized 
equipment in military vehicles, running cables, turning wrenches, 
lifting, bending, stooping, and squatting.  Objectively, there 
was mild tenderness to palpation over the anterior portion of the 
joint.  There was hesitation on full abduction of the right 
shoulder as well as crepitation.  Right shoulder range of motion 
was as follows: forward flexion - zero to 180 degrees; abduction 
- zero to 180 degrees with pain at 170 degrees; internal and 
external rotation - zero to 90 degrees.  The examiner diagnosed 
right shoulder tendinitis with mild impingement.  

On April 2009 VA orthopedic examination, the Veteran stated that 
his right shoulder popped when he put his arm in the air.  At 
times, he awoke at night with right shoulder pain.  He was 
receiving no treatment for the right shoulder.  The Veteran was a 
full-time student, and his right shoulder had no impact on his 
studies other than loss of concentration with right shoulder 
cramps.  On objective examination, there was no joint line 
tenderness, swelling, or erythema.  Right shoulder range of 
motion was as follows: forward flexion - zero to 180 and to 160 
after repetitive exercise; abduction - zero to 125 degrees; 
external rotation - zero to 70 degrees; and internal rotation - 
zero to 80 degrees.  All movement was smooth with no impingement 
noted.  There was no observed manifestation of pain during range 
of motion testing.  There were no additional limits to range of 
motion that could be detected objectively during flare-ups.  The 
diagnosis was of right shoulder strain.

On July 2010 VA medical examination, the Veteran described pain 
that five or six on a scale of one to ten.  There was sharp 
shooting pain from the shoulder to elbow lasting less than an 
hour.  This was precipitated by overhead use of the arm when 
working on air conditioners and heaters.  There was right 
shoulder swelling, effusion, tenderness, and laxity.  Right 
shoulder range of motion was as follows: forward flexion - from 
zero to 180 degrees; adduction - from zero to 180 degrees; 
internal and external rotation - zero to 90 degrees.  There was 
objective evidence of pain on range of motion.  The examiner 
diagnosed right shoulder strain with no impact upon the Veteran's 
occupation or activities of daily living.  

The evidence consistently has reflected that the Veteran is right 
handed.

The Board finds that the preponderance of the evidence is against 
assigning a disability rating greater than 20 percent for the 
Veteran's service-connected right shoulder disability.  An 
evaluation of 30 percent under DC 5201 is not for application 
because right upper extremity motion is not limited to the area 
midway between the side and shoulder level.  Other potentially 
applicable DCs would not yield an evaluation in excess of 20 
percent at any time during the appellate period.  DC 5200 entails 
ankylosis, which is absent in this case.  38 C.F.R. § 4.71a.  
DC 5202 involves impairment of the humerus, which is not at issue 
in this case.  Id.  DC 5203 requires disunion, nonunion, or 
malunion of the clavicle or scapula.  Id.  These have not 
occurred.  There are no other provisions pertinent to the 
shoulders.  In short, there is no means by which to assign a 
disability rating greater than 20 percent for the Veteran's 
service-connected right shoulder disability at any time during 
the appeal period.  See 38 C.F.R. § 4.71a, DC 5201.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination  The Board has 
considered the foregoing manifestations of right shoulder 
disability.  Weakened movement, excess fatigability, and 
incoordination have not been shown.  And there does not appear to 
be material functional loss due to pain and weakness causing 
disability beyond limitation of motion, as the Veteran is fully 
functional at work and in his activities of daily living, and he 
has not missed any work due to the right shoulder.

The Board finally finds that an extraschedular rating need not be 
considered for the Veteran's service-connected right shoulder 
disability.  With respect to the first prong of Thun, the 
evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected right shoulder disability is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's right shoulder disability with the established 
criteria found in the rating schedule for disabilities of the 
shoulder shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  For this reason, 
the disability picture is contemplated by the Rating Schedule, 
and the assigned schedular rating is, therefore adequate.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

TDIU 

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the Veteran's level of education, special training and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service- connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the Veteran is unable 
to secure and follow a substantially gainful occupation by reason 
of service- connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the Veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19.

Service connection is in effect for PTSD with major depressive 
disorder rated 50 percent disabling, a right shoulder disability 
rated 20 percent disabling, lumbosacral strain rated 10 percent 
disabling, tinnitus rated 10 percent disabling, hemorrhoids rated 
zero percent disabling, and a right ribcage scar rated zero 
percent disabling.  His combined disability rating is 70 percent.  
38 C.F.R. § 4.25.  Accordingly, the Veteran meets the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  
Nonetheless, the evidence still must show that he is unable to 
pursue a substantially gainful occupation due to his service-
connected disabilities.  The issue is whether the Veteran's 
service-connected disabilities prevent him from engaging in 
substantially gainful employment.

The Board finds that a TDIU is not warranted in this case.  The 
evidence reflects unequivocally that the Veteran has been either 
employed or in school/job training on a full time basis since 
service other than a brief period just after leaving service and 
perhaps for a short time after leaving a job at Ft. Hood.  During 
one 12-month period, he missed eight days of work due to the low 
back.  During another 12-month period, he missed a total of two 
weeks of work due to the service-connected low back disability.  
There is no indication of absenteeism due to any other service-
connected disability.  

Pursuant to a VA general medical examination in July 2010, the 
examiner opined that none of the Veteran's service-connected 
disabilities resulted in occupational problems.  The examiner 
maintained that the Veteran could function in an occupational 
environment in spite of his service-connected disabilities with 
limitations.  The Board observes that the Veteran's work entails 
stooping, bending, lifting, and similar activities, and he has 
been able to perform regularly despite his service-connected 
disabilities.  Indeed, on examination, the Veteran provided the 
following work history.  He indicated that in 2007-08, he was an 
electronics technician.  In 2008-09, he was a student at a 
technical school.  From 2009 to the present, he has been an HVAC 
mechanic.  Clearly, there are no significant breaks in his 
resume.  

The foregoing medical opinion along with the Veteran's steady 
work history does not support a conclusion that the Veteran is 
incapable of substantially gainful employment by reason of his 
service-connected disabilities.  As such, a TDIU rating is not 
warranted.  38 C.F.R. § 4.16(a).  


ORDER

A 30 percent rating is granted prior to April 7, 2009, for 
service-connected PTSD with major depressive disorder, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating greater than 50 percent 
effective April 7, 2009, for service-connected PTSD with major 
depressive disorder is denied.

Entitlement to a disability rating greater than 10 percent for 
service-connected lumbosacral strain is denied.  

A 20 percent disability rating effective April 7, 2009, for 
service-connected right shoulder disability is restored, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating greater than 20 percent for 
service-connected right shoulder disability is denied.

Entitlement to a TDIU is denied.



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


